Citation Nr: 1343539	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for residuals of hemorrhoidectomy.

6.  Entitlement to service connection for residuals of vasectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 2000, August 2001 to March 2002, and September 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records.

The issues of entitlement to service connection for right knee disability, left knee disability, and residuals of hemorrhoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.

2.  The Veteran is not shown to have a current left ear hearing loss disability for VA compensation purposes.

3.  There is no competent and credible evidence showing that the Veteran has a current disability of residuals of vasectomy or has had any such residuals since separation from service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.

3.  The criteria for establishing service connection for residuals of vasectomy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2008 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in January 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examination, and written statements of the Veteran.  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). 

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

The Veteran asserts that he has right and left ear hearing loss that either began during his active duty service or was caused by exposure to hazardous noise in service.  The Veteran separated from active duty service in January 2008, and he filed the current claim for service connection in February 2008, approximately two weeks after separation.  The Veteran's DD Form 214 indicates that he served as an infantryman for 1 year and 9 months and that he served in combat and in an imminent danger pay area.  The Board therefore concedes that the Veteran was likely exposed to acoustic trauma during his active duty service.

The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will only be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate that there exists some degree of hearing loss, though they may not constitute a disability for VA purposes.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records include audiological test results taken in June 1992, October 1994, March 1995, February 2002, and July 2006.  While none of the test results show that the Veteran had sufficiently impaired hearing to be considered a disability pursuant to 38 C.F.R. § 3.385, the test results do indicate threshold shifts in the middle and higher frequencies in both the left and right ears in the auditory tests taken in later periods of service than those taken in June 1992 and October 1994.

The Veteran was afforded a VA examination in March 2008.  The Veteran reported no perception of hearing loss, but that he has exposed to aircraft, firearm, and explosives noise during active duty service, both with and without hearing protection.  Otoscopic examination of the ears was unremarkable.  Puretone thresholds on examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
10
10
25
35
LEFT EAR
15
10
15
20
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 100 percent in the left ear.  These test results indicate that only the Veteran's right ear hearing loss meets one of the minimum threshold criteria for a hearing loss disability (i.e., speech recognition scores using the Maryland CNC Test that are less than 94 percent).  38 C.F.R. § 3.385.  The Veteran's left ear hearing loss is not of sufficient severity to be considered a disability for VA purposes.  Id.  The examiner submitted an addendum opinion regarding the likely etiology of the Veteran's hearing loss in October 2008; however, as the examiner did not have access to the Veteran's service treatment records, he was not able to make an informed opinion and this addendum is of limited probative value.

While the Veteran's right ear hearing loss was diagnosed within one year from the date of his termination from active duty service, it has not been found to be manifest to a degree of 10 percent or more, and therefore cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 4.85 (2013).  Nevertheless, given that the Board finds the Veteran's allegations of severe in-service noise exposure to be credible and consistent with the circumstances of his military service and the extremely brief period of time between his separation from service and his diagnosis of right ear hearing loss, the Board accepts the Veteran's credible lay statements as sufficient evidence of continuity of symptomatology and a relationship between current hearing loss and service.  See 38 C.F.R. § 3.303.  As there is no probative contrary medical opinion of record, and affording the Veteran the benefit of the doubt, the Board finds that it is as likely as not that the Veteran's current right ear hearing loss was incurred in or otherwise related to his active duty service.

The Board is not able to grant service connection for the left ear, however, as it has not been demonstrated that hearing loss in the left ear is of sufficient severity to be considered a disability.  38 C.F.R. § 3.385.  The Veteran has not submitted any other medical evidence indicating that he has been found to have left ear hearing loss of any greater severity than that found at the March 2008 VA examination.  He has not submitted any statements regarding having functional problems caused by impaired hearing nor has he indicated that he has received any medical treatment for hearing loss.

VA regulation specifically defines the parameters of a hearing loss disability for compensation purposes and, unfortunately, the Veteran in this case does not meet the criteria for establishing a current disability in his left ear.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (2013).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich, 104 F.3d 1328; see also Gilpin, 155 F.3d 1353.  As the audiometric testing during the course of the claim does not reflect hearing loss disability in the left ear for VA purposes, service connection is not warranted.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for right ear hearing loss is warranted.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Regarding the Veteran's claim for entitlement to service connection for left ear hearing loss, that doctrine is inapplicable because the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Residuals of Vasectomy

The Veteran also claims entitlement to service connection for residuals of vasectomy.

The Veteran's service treatment records show that in August 1999 he requested an elective vasectomy for the purpose of permanent sterility.  Excision of the left and right vas deferens was performed, with no pathological diagnosis given and no complications noted.  The service treatment records are silent for any complaints or problems related to residuals from the vasectomy.

The Veteran's VA treatment records include no complaints or treatment related to residuals of vasectomy, and the Veteran has not indicated that he has received any treatment or had any problems related to the vasectomy.

In March 2008 the Veteran was afforded a VA examination.  The Veteran reported that he had undergone a vasectomy while stationed at Fort Bragg and that he had no sequelae or residuals.  The examiner found no residuals or functional limitation related to the vasectomy, and stated that the condition was resolved.

As noted above, the law limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  The Veteran has not submitted any information regarding specific residual disorders that have resulted from his elective vasectomy in service, and in fact reported to the VA examiner that he has had no residuals related to the vasectomy.  The March 2008 VA examiner clearly indicated that the condition is resolved, and there is no medical evidence of record demonstrating any continuing medical problems associated with the vasectomy.  It is not shown that the vasectomy was the result of a disease or injury incurred in service, and as noted, there are no residuals.  Thus, where, as here, medical evidence indicates that the Veteran does not have any current disability from residuals of vasectomy, the disability for which service connection is sought, there can be no valid claim for service connection on any basis.  See Gilpin, 155 F.3d 1353.

To the extent that the Veteran does contend that he has residuals of vasectomy, such assertions would be questions of medical diagnosis and causation of disabilities which are not capable of lay observation, but rather, require the expertise of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of residuals of vasectomy have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of vasectomy must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for residuals of vasectomy is denied.


REMAND

The Veteran has also asserted that he is entitled to service connection for right and left knee disabilities and for residuals of hemorrhoidectomy.

The Veteran's service treatment records include a June 1997 complaint of bilateral knee pain after running ten miles.  He was diagnosed with overuse syndrome.  In December 2007 the Veteran noted having problems with knee pain and hemorrhoids.  The Veteran's December 2007 post-deployment health care review indicated that he had injured his knee while deployed, that he had recently had rectal bleeding, and that he had experienced swollen, stiff, or painful joints and muscle aches during deployment.

The Veteran's VA treatment records show that he has complained of knee pain on numerous occasions from 2007 to 2009, and in June 2008 he reported having rectal bleeding.

At the Veteran's March 2008 VA examination, he reported that he had undergone two hemorrhoidectomies while stationed in Iraq in 2007.  The examiner did not have access to the Veteran's service treatment records.  The examiner stated that the Veteran did not have a history of hemorrhoids or rectal bleeding, but diagnosed the Veteran with status post hemorrhoidectomy "x2" with no residuals.  On examination of the knees, the Veteran reported that the first onset of knee pain was in 1994 after attending airborne school and performing high altitude jumps.  He stated that the condition was aggravated while in Iraq due to frequent stepping up and down from military vehicles and that he now has knee pain after climbing stairs or walking at an incline.  On physical examination, the examiner found no abnormalities of the knees.  X-rays were reviewed, and the examiner found no evidence of fracture, dislocation, or joint space narrowing.  The examiner provided no diagnosis, but remarked that both the left and right knee had "unremarkable physical exam and radiological study."

The VA examination described above is, unfortunately, inadequate to decide the current issues.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr, 21 Vet. App. at 311.

In this case, the examiner found no diagnoses relating to hemorrhoids or to the knees, but the evidence of record clearly indicates that the Veteran has been treated for knee pain and rectal bleeding both during and after active duty service.  Furthermore, the examiner failed to address the Veteran's medical issues in service, as he did not have access to the Veteran's service treatment records.  See Reonal v. Brown, 5 Vet. App. 458.  The examiner has also failed to accept as credible or to discuss the Veteran's reports of current knee pain and to offer any explanation for these symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).

The RO/AMC should therefore arrange for the Veteran to undergo an additional VA examination, with full consideration to the Veteran's service treatment records, lay statements, and medical history.  See Barr, 21 Vet. App. 303.

Additionally, the Veteran's VA treatment records show that he has received continuing medical treatment for at the Tallahassee Outpatient Clinic, a facility affiliated with the North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Currently, the claims file contains only VA treatment records dating up to February 2009.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the North Florida/South Georgia Veterans Health System in Gainesville, Florida, and its affiliated facility the Tallahassee Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran since February 2009.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of his residuals of hemorrhoidectomy, if any.  The claims folder, must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must provide any current diagnoses related to hemorrhoids, hemorrhoidectomy, or the rectal area.  For all diagnoses found, then examiner must then opine on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disorder had its onset during or is otherwise related to any event or surgery in the Veteran's active duty service.  The examiner is asked to specifically comment on the Veteran's in-service and post-service complaints of rectal bleeding.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any right or left knee disability, if any.  The claims folder, must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must provide any current diagnoses related to the right or left knees.  For all diagnoses found, the examiner must then opine on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disorder had its onset during or is otherwise related to any event in his active duty service.  

The examiner is asked to specifically comment on the Veteran's reports of injuring his knees while parachuting in service, his reports of aggravating his knee injuries while serving in Iraq in 2006-2007, and his current VA complaints and treatment for knee pain.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the above requested medical report and opinion to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, implement necessary corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a supplemental statement of the case must to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


